112 U.S. 83 (1884)
WILSON, Adm'r,
v.
ARRICK, Adm'x.
Supreme Court of United States.
Argued October 16, 1884.
Decided October 27, 1884.
IN ERROR TO THE SUPREME COURT OF THE DISTRICT OF COLUMBIA.
*85 Mr. A.S. Worthington for plaintiff in error.
Mr. Henry E. Davis for defendant in error.
*86 MR. JUSTICE WOODS delivered the opinion of the court. He stated the facts in the foregoing language, and continued:
We think the charge was right. In the case of United States v. Walker, 109 U.S. 258, which, as appears by an inspection of the record, was a suit brought by the United States for the use of Nathaniel Wilson, as administrator de bonis non of the estate of Horatio Ames, upon the bond of Charlotte L. Ames, as administratrix of the same estate, to recover the identical money sued for in this case, it was held that an administrator de bonis non derives his title from the deceased, and not from the former administrator, and to him is committed only the administration of goods, chattels, and credits of the deceased which have not been administered; and that, both at common law and under the act of Congress in force in the District of Columbia, an administrator de bonis non has title only to the goods and personal property which remain in specie and have not been administered. Upon this ground the judgment of the court was based.
The plaintiff in error, conceding that since the decision in United States v. Walker, ubi supra, he could not maintain his action against the administratrix or the sureties upon her bond, to recover money the proceeds of administered assets, still insists that the action will lie against an agent of the administratrix, to whom the money has been paid. This contention cannot be sustained. If the money sued for in this case is the proceeds of a debt due the estate of Horatio Ames, which has *87 been administered by Mrs. Ames, the administratrix, the case of the United States v. Walker must be decisive of this. For if the present plaintiff has no title to the money, his action will no more lie against the agent of the administratrix than against the administratrix herself.
We are of opinion that the facts stated in the bill of exceptions, as already recited, show that the claims of the estate of Ames against the United States had been administered by Mrs. Ames, the administratrix. The demand of the estate against the United States had been settled and paid and the liability of the United States discharged. This was an administration of these assets of the estate. The mere acceptance even of the warrants was such an alteration of the property as vested the title in the administratrix, and was tantamount to their administration. Bacon's Abr., Title Executors and Administrators, B. 2, 2. The warrants and the money received on them became the property of the administratrix, and she was responsible therefor to the creditors, legatees, and distributees of the estate, and they only were entitled to sue therefor. United States v. Walker, ubi supra; Beall v. New Mexico, 16 Wall. 535; Ennis v. Smith, 14 How. 416. If the cases cited by counsel for appellant, Catherwood v. Chabaud, 1 B. & C. 150, and Blydenburg v. Lowry, 4 Cranch C.C. 368, sustain his contention, they are inconsistent with the law as heretofore laid down by this court, and cannot avail him.
The fact that the administratrix has improperly paid out money of the estate, the proceeds of assets administered by her, or that they have been paid to her agent, does not invest the administrator de bonis non with title, and authorize him to sue therefor. If, as held in the case of the United States v. Walker, ubi supra, the administratrix was not herself liable for the proceeds of those assets to the administrator de bonis non, it follows that the person who has received them as her agent cannot be liable. We think there was no error in the charge.
It further appears by the bill of exceptions that "the plaintiff offered to prove, by the deposition of Oliver Ames, taken in this case, transactions on the part of the intestate of the defendant with, and statements by, him to the said Oliver *88 Ames, tending to show that the said charges," on which the money sued for was paid to him by the administratrix, "were unconscionable." This evidence was excluded by the court, and its exclusion is now assigned for error. But it is clear that, if the plaintiff had no title to the money received by Arrick, the evidence offered was immaterial and was properly excluded.
We find no error in the record.
The judgment of the Supreme Court of the District of Columbia is therefore affirmed.